DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 1/15/2020.
Claims 1-14 are pending. Claim 1 is independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1 recites “a state of being attached to the adhesive laminated film” in lines 9-10 of the claim, which the Examiner suggests amending to “the state of being 
Claim 1 recites “a state of being attached to the adhesive laminated film” in line 12 of the claim, which the Examiner suggests amending to “the state of being attached to the adhesive laminated film”, since the “a state” was already previously introduced in line 8 of claim 1.
Claim 7 recites “the film” in line 5 of the claim, which the Examiner suggests amending to “the adhesive laminated film” such that identical and consistent language is used when referencing the same claimed elements.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the unevenness-absorptive resin layer" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2, 4-6, 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hozoji et al. (US 2011/0156225 A1, hereinafter “Hozoji”) in view of Hirayama et al. (US 2014/0044957 A1, hereinafter “Hirayama”) and Kim (US 2017/0103919 A1).
Regarding independent claim 1, Hozoji discloses a method of producing an electronic device, comprising: 
a step (A) of preparing a structure 1/5/6/7 (collectively elements 1, 5, 6 and 7) which includes an electronic component 1/5/6/7 having a circuit forming surface (i.e., the bottom surface of circuit board 1), and an adhesive laminated film 20 (“adhesive tape”- ¶0090) which is attached to the circuit forming surface of the electronic component 1/5/6/7 such that the circuit forming surface is protected (see Figs. 7A-7D); 
a step (C) of dicing the electronic component 1/5/6/7 in a state of being attached to the adhesive laminated film 20 (¶0091) (see Fig. 7E); and 
a step (D) of forming an electromagnetic wave-shielding layer 2 (“electromagnetic shielding layer”- ¶0092) on the separated electronic components 1/5/6/7 in a state of being attached to the adhesive laminated film 20 (see Fig. 7F), in this order, 
wherein the identical adhesive laminated film 20 is used as the adhesive laminated film 20 in the step (A), the step (C), and the step (D).

Figure 2 of Hirayama discloses a method of producing an electronic device, comprising a step of preparing a structure 500 (“encapsulated body”- ¶0097) which includes an electronic component 500 having a circuit forming surface (i.e., bottom surface of 300), and an adhesive laminated film 100/200 (collectively 100 and 200) which includes a base material layer 10, 200 (either 10 “base”- ¶0032 or 200 “substrate”- ¶0038 depending or different interpretations) and an adhesive resin layer 50 (“dielectric layer”- ¶¶0081) and in which the adhesive resin layer 50 is attached to the circuit forming surface of the electronic component 500 such that the circuit forming surface is protected.
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hozoji such that wherein the adhesive laminated film includes a base material layer and an adhesive resin layer and in which the adhesive resin layer is attached to the circuit forming surface of the electronic component such that the circuit forming surface is protected as taught by Hirayama for the purpose of utilizing a suitable and well-known type of adhesive structure which can be peeled from the structure including the electronic component without damaging it (Hirayama ¶0024). Thus, in the combined teachings the adhesive laminated film 20 of Hozoji would include the composition of the adhesive laminated film 100/200 in Hirayama.

Kim discloses a method of producing an electronic device, comprising: 
a step (A) of preparing a structure 13/17 (collectively elements 13 and 17) which includes an electronic component 13/17 having a circuit forming surface (i.e., bottom surface of 13), and an adhesive laminated film 11 (“substrate”- ¶0022) which is attached to the circuit forming surface of the electronic component 13/17 such that the circuit forming surface is protected (see Fig. 2B); 
a step (B) of back-grinding a surface of the electronic component 13/17 opposite to the circuit forming surface in a state of being attached to the adhesive laminated film 11 (¶0027); and 
a step (C) of dicing the electronic component 13/17 in a state of being attached to the adhesive laminated film 11 (¶0036),
wherein the identical adhesive laminated film 11 is used as the adhesive laminated film 11 in the step (A), the step (B), and the step (C).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that the method further comprises a step (B) of back-grinding a surface of the electronic component opposite to the circuit forming surface in a state of being 
Regarding claim 2, Figure 2 of Hirayama discloses wherein the adhesive laminated film 100/200 further includes an unevenness-absorptive resin layer 20 (“pressure-sensitive adhesive layer”- ¶¶0029, ¶¶0040-0042) between the base material layer 200 and the adhesive resin layer 50.
Regarding claim 4, Figure 2 of Hirayama discloses wherein the unevenness-absorptive resin layer 20 contains a crosslinkable resin (¶¶0040-0042).
Regarding claim 5, Figure 2 of Hirayama discloses wherein a thickness of the unevenness-absorptive resin layer 20 is in a range of 10 µm to 100 µm (¶0050), which overlaps the claimed ranged of “10 µm to 1000 µm”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  
Regarding claim 6, Hozoji discloses the method further comprising:

Regarding claim 8, Figure 2 of Hirayama discloses wherein the adhesive resin layer 50 contains a radiation-crosslinking adhesive 30 (“pressure-sensitive adhesive layer”- ¶0054), and the method further comprises a step (G) of irradiating the adhesive resin layer 50 with radiation to crosslink the adhesive resin layer before the step (F) (¶¶0057-0075).
Regarding claim 12, Hozoji discloses wherein the electromagnetic wave-shielding layer 2 is formed on at least a surface opposite to the circuit forming surface and a side surface that connects the circuit forming surface with the opposite surface of the electronic component 1/5/6/7 in the step (D) (see Fig. 2).
Regarding claim 13, Figure 2 of Hirayama discloses wherein a resin constituting the base material layer 10 contains one or two or more selected from the group consisting of a polyester-based elastomer, a polyamide-based elastomer, a polyimide-based elastomer, polybutylene terephthalate, polyethylene terephthalate, polyethylene naphthalate, and polyimide (¶0032).
Regarding claim 14, Figure 2 of Hirayama discloses wherein an adhesive constituting the adhesive resin layer 50 contains one or two or more selected from a (meth)acrylic-based adhesive, a silicone-based adhesive, a urethane-based adhesive, an olefin-based adhesive, and a styrene-based adhesive (¶¶0058-0066).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Hozoji, Hirayama and Kim in further view of Funada et al. (US 2005/0057789 A1, hereinafter “Funada”).
claim 3, Figure 2 of Hirayama discloses wherein the unevenness-absorptive resin layer 20 contains a crosslinkable resin (¶¶0040-0042).
Hirayama does not expressly disclose wherein the method further comprises a step (E) of crosslinking the unevenness-absorptive resin layer to improve heat resistance of the unevenness-absorptive resin layer between the step (A) and the step (D).
Funada discloses a method comprising a step (E) of crosslinking a layer to improve the heat resistance of the layer after forming said layer (¶0120).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that the method further comprises a step (E) of crosslinking the unevenness-absorptive resin layer (analogous to the layer in Funada) to improve heat resistance of the unevenness-absorptive resin layer as taught by Funada for the purpose of utilizing a suitable and well-known process which improves the heat resistance of crosslinkable layer (Funada ¶0120). It is taken the combined teachings would disclose step (E) occurring between the step (A) and the step (D), since Funada discloses the crosslinking process occurs after the crosslinkable layer is formed.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Hozoji, Hirayama and Kim in further view of Murata et al. (US 2012/0070960 A1, hereinafter “Murata”). 
Regarding claim 7, Hozoji does not expressly disclose wherein the electronic component is peeled off from the adhesive laminated film in the step (F) in a state in which an interval between adjacent electronic components is enlarged by expanding a 
Murata discloses a method comprising a step of peeling electronic components 5 (“semiconductor chip”- ¶0041) from an adhesive laminated film 2 (“pressure-sensitive adhesive layer”- ¶0038) wherein the electronic component 5 is peeled off from the adhesive laminated film 2 in a step (F) in a state in which an interval between adjacent electronic components 5 is enlarged by expanding a region of the adhesive laminated film 2 where the electronic component 5is attached, in an in-plane direction of the film (¶¶0109-0110).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that wherein the electronic component is peeled off from the adhesive laminated film in the step (F) in a state in which an interval between adjacent electronic components is enlarged by expanding a region of the adhesive laminated film where the electronic component is attached, in an in-plane direction of the film as taught by Murata for the purpose of utilizing a suitable and well-known peeling process which prevents damage to the electronic components (Murata ¶0109).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Hozoji, Hirayama and Kim in further view of Kuisma et al. (US 2014/0332910 A1, hereinafter “Kuisma”).
Regarding claim 9, Hozoji discloses wherein the circuit forming surface includes connection elements for connecting to a wiring board (¶0045) (see Fig. 2).

Kuisma discloses an electronic device wherein comprising connection elements such as bump electrodes (i.e., “solder bumps”- ¶0023) which are used to connect to wiring boards.
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that wherein the circuit forming surface of the electronic component includes a bump electrode as taught by Kuisma for the purpose of utilizing a suitable and well-known type of connection element which is used for connecting to a wiring board that is well known to a person skilled in the art (Kuisma ¶0023).
Regarding claim 10, the combined teachings do not expressly disclose wherein in a case where a height of the bump electrode is set as H [µm] and a thickness of the unevenness-absorptive resin layer is set as d [µm], H/d is in a range of 0.01 to 1.
However, it would have been obvious to form both the height of the bump electrode and the thickness of the unevenness-absorptive resin layer such that the ratio between the two dimensions are within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Hozoji, Hirayama and Kim in further view of Joachim et al. (US 2016/0141208 A1, hereinafter “Joachim”).
Regarding claim 11, Hozoji discloses wherein the electromagnetic wave-shielding layer 2 is formed on the electronic component 1/5/6/7 in the step (D) by applying metal particles followed by a sintering process (¶0049). 
Hozoji does not expressly disclose wherein the application of metal particles includes at least one of a sputtering method, a vapor deposition method, a spray coating method, an electrolytic plating method, and an electroless plating method.
Joachim discloses a method comprising performing a vapor deposition method to apply metal particles which will be sintered (¶0030).
 In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that the application of metal particles is performed using a vapor deposition method as taught by Joachim for the purpose of utilizing a suitable and well-known process to properly apply metal particles which are to be sintered. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Usui (US 2004/0178500 A1), which discloses a method for producing an electronic device featuring an electronic component with an electromagnetic wave-shielding layer

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.